DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nellen, EP 1529905.
Regarding claim 1, Nellen teaches a closure device comprising: a lock element (8) that locks on a mating piece (1); 
a holder (7) which moves relative to said mating piece (4 mounted on 1; [0010]) comprising a shaft (unnumbered feature that defines axis 9; Fig 1), such that said lock element is pivotably mounted on said shaft [0012]; and 
a rotational spring (10) secured to said holder and said lock element (Fig 1) such that under the action of said rotational spring [0015], said lock element rotates from a first position where said lock element is locked on said mating piece to a second position (Fig 6), where said lock element reaches a state without any blocking action (Fig 10), 
wherein said rotational spring is mounted about said shaft (Fig 1) and applies a rotational biasing force to said lock element [0015] in a direction transverse to the direction of motion of said holder (from Fig 6 to Fig 10, rotational bias force is upward whereas the movement of 3 is rightward).
Regarding claim 4, Nellen teaches the closure device according to claim 1, characterized in that the rotational spring (10) is a leg spring [0012], of which one leg acts on the lock element (12; Fig 1) and the other leg is supported on an abutment (11).
Regarding claim 5, Nellen teaches the closure device according to claim 1, characterized in that said holder (7) is formed substantially as a freely projecting finger (Fig 1).
Regarding claim 6, Nellen teaches the closure device according to claim 5, characterized in that the mating piece (1) has a receptacle (5) for the holder (3; [0011]).
Regarding claim 7, Nellen teaches the closure device according to claim 6, characterized in that the receptacle (5) is substantially an opening (the right side of 5 in Fig 1 is a recess forming substantially an opening, meeting the definition of substantially in Merriam-Webster as being largely but not wholly that which is specified).
Regarding claim 8, Nellen teaches the closure device according to claim 1, characterized in that the mating piece (1) is substantially formed in the manner of a striker plate (7 is substantially a flat plate with features to engage a locking element).
Regarding claim 9, Nellen teaches the closure device according to claim 1, characterized in that the mating piece (1) is substantially formed as a fitting of an opening edge or opening frame of an opening to be closed (Fig 1; [0010]).
Regarding claim 10, Nellen teaches the closure device according to claim 1, characterized in that the lock element (8) is part of a closure setup (3) of a sealing flap (unnumbered feature comprising 3; Fig 1) of an opening to be closed [0010].
Regarding claim 11, Nellen teaches the closure device according to claim 1, characterized in that the closure setup (3) is a fitting or part of a fitting (3 is part of an assembly so would be itself and comprised of multiple small often standardized parts fitting the Merriam-Webster definition of a fitting).
Regarding claim 12, Nellen teaches the closure device according to claim 1, characterized in that the lock element (8) has a latching jaw (unnumbered feature bottom half of 8 comprising 13, 14; Fig 1) which, in the first position, locks with the mating piece (1; 14 locks with 4 which is part of 1; Fig 6).
Regarding claim 13, Nellen teaches the closure device according to claim 12, characterized in that the latching jaw (unnumbered feature bottom half of 8 comprising 13, 14; Fig 1) has a pawl region (unnumbered feature comprising inner edge of lower 13; Fig 1) acting in the direction counter to the direction of action of the spring (pawl region acts downward while rotational spring acts upwardly in Fig 1; [0012]).
Regarding claim 14, Nellen teaches the closure device according to claim 13, characterized in that the latching jaw (unnumbered feature bottom half of 8 comprising 13, 14; Fig 1) has the pawl region (unnumbered feature comprising inner edge of lower 13; Fig 1) in the region of one of its jaw faces (Fig 1), specifically on that jaw face which, in the first position (Fig 6), faces or is closer to the second position (pawl region is closer to second position shown in Fig 10), and that the latching jaw has on its other jaw face a run-off flank (unnumbered feature comprising inner edge of upper 13; Fig 1) which, during the position- change movement of the lock element from the first to the second position (Fig 6 to Fig 10), forces the lock element to pivot in the direction counter to the spring action and releases the latching jaw in a position-change movement in the direction of the second position (the inner edge of upper 13 resists the spring action moving the lock element between first and second positions, between Fig 6 and Fig 10, ).
Regarding claim 15, Nellen teaches the closure device according to claim 1, characterized in that the lock element (8) has an entry guide path (unnumbered feature comprising outer edge of upper 13; Fig 1) on its side facing away from the direction of the second position (Fig 10).
Regarding claim 16, Nellen teaches the closure device according to claim 1, characterized in that the lock element (8) is formed substantially in the manner of a cam disc (cam disc defined in the instant invention specification on page 5, lines 24-26 as having the various previously described regions and curves in an integrated manner; Fig 1).
Regarding claim 17, Nellen teaches the closure device according to claim 1, characterized in that the lock element (8) is arranged in a gap (unnumbered feature of 7 carrying 9 and providing space for 8 to rotate) in the holder (7), on a shaft (unnumbered feature that defines axis 9; Fig 1) at least partly bridging the gap (9 is carried in 7; [0012]).
Regarding claim 18, Nellen teaches the closure device according to claim 1, wherein the lock element (8) closes a sealing flap (unnumbered feature comprising 3; Fig 1) of an opening [0010], in particular an inspection flap, in a drywall construction, in particular for a wall or a ceiling (A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus has all the structural limitations of the claim).
Regarding claim 19, Nellen teaches a closure device, comprising: 
a locking element (8) that pivotally mounts on a shaft (unnumbered feature that defines axis 9; Fig 1; [0012]) and locks on a mating piece (1; Fig 6); 
a holder (7) upon which said lock element is pivotably mounted (Fig 1); and 
a rotational spring (10) associated with said shaft (Fig 1) and including two ends, one of said ends secured to said holder (11) and the other of said ends secured to said lock element [0012] such that said rotational spring biases said locking element toward an open position (Fig 10) transverse to a direction of motion of said holder (from Fig 6 to Fig 10, rotational bias force is upward whereas the movement of 3 is rightward), wherein said biasing force is applied perpendicularly to the direction of motion of said holder (from Fig 6 to Fig 10, rotational bias force is perpendicular the rightward movement of 3).
Regarding claim 20, Nellen teaches the closure device according to claim 19, characterized in that said lock element (8) has a latching jaw (unnumbered feature bottom half of 8 comprising 13, 14; Fig 1) which locks with said mating piece (1; 14 locks with 4 which is part of 1; Fig 6).
Regarding claim 21, Nellen teaches the closure device according to claim 20, characterized in that said latching jaw (unnumbered feature bottom half of 8 comprising 13, 14; Fig 1) has a pawl region (unnumbered feature comprising inner edge of upper 13; Fig 1) acting in the direction counter to the direction of action of said rotational spring (pawl region acts downward while rotational spring acts upwardly in Fig 1; [0012]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brockman, US 3537740 A, teaches a closure latch with shaft mounted locking element and torsion spring.
DE 1033084 B teaches a door lock for a motor vehicle with shaft mounted locking element and torsion spring.  
DE 853112 C teaches a door lock, in particular for a motor vehicle, with shaft mounted locking element and torsion spring.  
GB 537634 A teaches improvements in and relating to latch mechanism for doors or the like with shaft mounted locking element and torsion spring.  
GB 240116 A teaches improvements in latch mechanism with shaft mounted locking element and torsion spring.  
FR 2401295 A1 teaches an automobile door lock with double arm lever bolt with contoured rachet engaging both bolt legs at closure with shaft mounted locking element and torsion spring.  
GB 733309 A teaches improvement in automobile door locks with shaft mounted locking element and torsion spring.  
DE 202008013483 U1 teaches a holding device for attaching a cover to a revision opening.
Casal et al., FR 2897380 A1, teaches a lock for motor vehicle engine bonnets with guide wall oriented along axis for penetrating closure with hook shaped end with shaft mounted locking element and torsion spring.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675